Citation Nr: 0927934	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  98-08 034	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for service 
connected degenerative joint disease (DJD) of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by: 	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The appellant served on active duty from May 1979 to October 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied an evaluation in excess of 20 percent for 
service connected DJD of the lumbosacral spine (then 
characterized as chronic low back pain).  During the pendency 
of the appeal the RO elevated this evaluation to 60 percent, 
effective from August 14, 1997.  

The appellant requested a Travel Board hearing on this 
matter, which was held in May 2000 where he presented as a 
witness before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board remanded the case for additional development in 
August 2006 and most recently in May 2008.


FINDINGS OF FACT

	On April 15, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant (forwarded from the RO), and as later clarified by 
his authorized representative on July 13, 2009, that he was 
requesting that this appeal be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in a letter received by the RO on March 
27, 2009, and then forwarded to and received by the Board on 
April 15, 2009, the appellant stated that he wished to 
withdraw his appeal due to the award of a total disability 
rating based on individual unemployability (TDIU).  Instead 
of making reference to the only remaining issue on appeal 
before the Board involving a claim for an increased rating 
for a back disability, however, the appeal made reference to 
claims for service connection for hearing loss and tinnitus.  
Because the Veteran's intent was not clear from this letter, 
the Board subsequently obtained clarification from his 
appointed representative, The American Legion, regarding his 
intent.  On July 13, 2009, The American Legion submitted a 
motion indicating that the Veteran was withdrawing his 
"current appeal which has been pending since 1998," which 
the Board notes is the increased rating claim for the back.  

Accordingly, after obtaining the above clarification, the 
Board finds that the appellant, in conjunction with his 
accredited representative, has withdrawn the instant appeal 
and, hence, there are no remaining allegations of errors of 
fact or law for appellate consideration.  See Motion to 
Withdraw Appeal from The American Legion (dated July 13, 
2009) ("The [appellant] requests to have his pending appeal 
before the Board of Veterans' Appeals withdrawn"); see also 
VA Form 21-4138 (dated March 17, 2009).  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




		
RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


